Supreme Court

                                                                 No. 2016-15-Appeal.
                                                                 (PC 12-6179)


            Amberleigh Hudson                :

                     v.                      :

   GEICO Insurance Agency, Inc., d/b/a       :
   GEICO General Insurance Company.


                                          ORDER

       This case came before the Supreme Court for oral argument on October 25, 2016,

pursuant to an order directing the parties to appear and show cause why the issues raised in this

appeal should not be summarily decided. Amberleigh Hudson (plaintiff) appeals from a Superior

Court judgment in favor of the defendant, GEICO Insurance Agency, Inc., d/b/a GEICO General

Insurance Company (defendant), in this uninsured/underinsured-motorist (UM) claim case. The

trial justice concluded that plaintiff was not “occupying” a motor vehicle for purposes of UM

coverage at the time that she was injured and that, therefore, she could not recover under the

insurance policy of that vehicle.

       The plaintiff had been a passenger in a parked motor vehicle when she became aware of a

sudden motor vehicle collision that occurred approximately twenty feet from her vehicle. She

exited her vehicle to render roadside assistance as a “Good Samaritan” under G.L. 1956 § 11-56-

1. The plaintiff was struck by an oncoming motor vehicle and injured. The trial justice found

that coverage under the policy terms of the vehicle from which plaintiff had exited was not

available. Aggrieved by this decision, plaintiff argues that an affirmative duty was imposed on

her pursuant to § 11-56-1, which provides, in pertinent part: “[a]ny person at the scene of an



                                              -1-
emergency who knows that another person is exposed to, or has suffered, grave physical harm

shall, to the extent that he or she can do so without danger or peril to himself or herself or to

others, give reasonable assistance to the exposed person.”

       After hearing the arguments of counsel and reviewing the memoranda of the parties, we

conclude that cause has been shown and that this appeal should proceed to full briefing and

argument. The parties are directed to brief the following issue among any others that they may

wish to bring to the attention of this Court:

               Whether, in light of § 11-56-1, a “Good Samaritan” who was
               injured while rendering roadside aid at the scene of an accident
               may be considered to be “occupying” the insured motor vehicle for
               purposes of recovering UM benefits.

       The Court also invites interested parties to submit amicus curiae briefs. Accordingly, this

case is returned to the regular calendar for full argument. Further, we order an expedited

resolution of this appeal; requests for continuances are discouraged.          Briefing shall be in

accordance with Article I, Rule 16 of the Supreme Court Rules of Appellate Procedure. The

plaintiff shall file its opening brief, not exceeding fifty (50) pages, within forty (40) days of this

order. The defendant shall have forty (40) days to file a responsive brief, not exceeding fifty

(50) pages.

       Additionally, the Court directs that the parties proceed to appellate mediation.


       Entered as an Order of this Court, this 10th day of November, 2016.


                                                      By Order,


                                                      ________________/s/__________________
                                                                          Clerk



                                                -2-
                          RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                               Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:      Amberleigh Hudson v. GEICO Insurance Agency, Inc., d/b/a
                    GEICO General Insurance Company.

CASE NO:            No. 2016-15-Appeal.
                    (PC 12-6179)

COURT:              Supreme Court

DATE ORDER FILED:   November 10, 2016

JUSTICES:           Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:         N/A – Court Order

SOURCE OF APPEAL:   Providence County Superior Court

JUDGE FROM LOWER COURT:

                    Associate Justice Netti C. Vogel

ATTORNEYS ON APPEAL:

                    For Plaintiff: Joseph J. Altieri, Esq.

                    For Defendant: Mark P. Dolan Jr.
                                   Stanley F. Pupecki, Esq.